


110 HCON 186 : Honoring the 75th anniversary of Brookgreen

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 186
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2007
			 Received and referred to the
			 Committee on Energy and Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Honoring the 75th anniversary of Brookgreen
		  Gardens in Murrells Inlet, South Carolina.
	
	
		Whereas 2007 is the 75th year that Brookgreen Gardens is
			 open to the public;
		Whereas in 1930 philanthropist Archer M. Huntington and
			 his wife, sculptor Anna Hyatt Huntington, purchased 9,100 acres of South
			 Carolina land that stretched from the Waccamaw River to the Atlantic
			 Ocean;
		Whereas within the tract of such land were the remnants of
			 four rice plantations, including the Oaks, Springfield, Laurel Hill, and
			 Brookgreen;
		Whereas the Huntingtons created Brookgreen Gardens on a
			 300-acre parcel of land with massive live oak trees which were planted nearly
			 two centuries earlier;
		Whereas in 1932 the Huntingtons opened Brookgreen Gardens
			 to the public and established it as both a nature preserve and a showcase for
			 American figurative sculpture;
		Whereas Brookgreen Gardens consists of two main
			 components: the Huntington Sculpture Garden and the Lowcountry History and
			 Wildlife Preserve;
		Whereas more than 550 works by hundreds of American
			 artists are displayed in the Huntington Sculpture Garden;
		Whereas the Lowcountry History and Wildlife Preserve is
			 rich with evidence of the great rice plantations of the 1800s, contains native
			 and domestic animal exhibits, and is the only zoo accredited by the Association
			 of Zoos and Aquariums on the coast of either North Carolina or South Carolina;
			 and
		Whereas Brookgreen Gardens is designated a National
			 Historic Landmark by the National Park Service: Now, therefore, be it
		
	
		That Congress honors Brookgreen Gardens in
			 Murrells Inlet, South Carolina, on its 75th anniversary of being open to the
			 public.
		
	
		
			Passed the House of
			 Representatives September 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
